Case 1:19-cv-02170-LDH-LB Document 48 Filed 01/15/20 Page 1 of 1 PagelD #: 342

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

BRITNEY RUDLER, }
Plaintiff, }

)

v. ) NO.: 19 CV 2170 (LDH) (LB)

}

MLA LAW OFFICES, LTD.. et. al., )
Defendant. }

NOTICE OF FILING

TO: J. Remy Green, Cohen & Green, 1639 Centre Street, Ridgewood, New York
11385,

On January 15, 2020 we caused to be filed with the Clerk's Office of the United
States District Court, Eastern District, New York, located at 225 Cadman Plaza East,
Brooklyn, New York, the following document: Defendants’ Counsel Proof of Payment
Pursuant to Court Order and Over Objection by the Defendants, a copy of this
notice which is served upon you.

Re lly submitted,

  
  

John L. Malevitis, Esq.

MLA Law Offices, Ltd.

109 Symonds Drive

P.O. Box 156

Hinsdale, Iinois 60522

(312) 258-1100

Illinois A.R.D.C, No.: 6184398
jhnymalie@icomeast.net

 

CERTIFICATE OF SERVICE

I, John L. Malevitis, Esq. certify that on January 15, 2020 1 served this notice and
the document identified therein to be filed with the Court’s CM/ECF sysiem, and that
notice of this filing was sent by electronic mail to all parties b jon of the Court's
electronic filing system.

   
    

nL, Malevitis, Esq.
